                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


JAMES THOMAS                                                          Case No. 19-CV-1224-JPS

                Plaintiff,                                            Personal Injury-Auto: 30101
and

MIDDLESEX INSURANCE COMPANY, and
UNITEDHEALTHCARE INSURANCE COMPANY
D/B/A AARP MEDICARE SUPPLEMENT PLANS AND/OR
MEDICARE SOLUTIONS

                Involuntary Plaintiffs,

vs.

BALDWIN & LYONS, INC., and
BRINK’S, INC.

                Defendants


      PLAINTIFF’S ANSWER TO UNITED HEALTHCARE INSURANCE COMPANY’S
                               CROSS CLAIM


        NOW COMES, the above names plaintiff, though her attorneys, Martin Law Office, S.C.

and answers United Healthcare Insurance Company’s (hereinafter “UHC”) cross-claim as

follows:

        1.      In response to paragraph no. 1 of the Cross-Claim, re-alleges and re-incorporates

the allegations of the Complaint herein.

        2.      In response to paragraph no. 2 of the Cross-Claim, the answering plaintiffs are

without knowledge or information sufficient to form a belief as to the truth of the allegation and

therefore denies the same and puts UHC to its strict proof thereon.




             Case 2:19-cv-01224-JPS Filed 12/12/19 Page 1 of 2 Document 18
       3.      In response to paragraph no. 3 of the Cross-Claim, the answering plaintiffs are

without knowledge or information sufficient to form a belief as to the truth of the allegation and

therefore denies the same and puts UHC to its strict proof thereon.

       4.      In response to paragraph no. 4 of the Cross-Claim, the answering plaintiffs are

without knowledge or information sufficient to form a belief as to the truth of the allegation and

therefore denies the same and puts UHC to its strict proof thereon.

       5.      In response to paragraph no. 5 of the Cross-Claim, admit that UHC made

payments on behalf of the plaintiff, James Thomas; as to the remaining allegations, the

answering plaintiffs are without knowledge or information sufficient to form a belief as to the

truth of the allegation and therefore denies the same and puts UHC to its strict proof thereon.

       6.      In response to paragraph no. 6 of the Cross-Claim, the answering plaintiffs are

without knowledge or information sufficient to form a belief as to the truth of the allegation and

therefore denies the same and puts UHC to its strict proof thereon.



       Dated: December 12, 2019               MARTIN LAW OFFICE, S.C.
                                              Attorney for Plaintiff(s)


                                              Electronically Signed by Drew J. DeVinney


                                              ____________________________________
                                              Drew J. De Vinney
                                              State Bar No. 01088576

ADDRESS
7280 S. 13th St., Ste.102
Oak Creek, WI 53154
414-856-2310 (office)
414-856-2677 (direct fax)
drew@martin-law-office.com



                                                 2

            Case 2:19-cv-01224-JPS Filed 12/12/19 Page 2 of 2 Document 18
